Opinion by.
Tilson, J.
In accordance with agreement oof counsel that the harvest hats in question are similar to those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664) those entered or withdrawn for consumption prior to February 1, 1936, were held dutiable at 25 percent ad valorem under paragraph 1504 (b) (5) and those subsequent to said date were held dutiable at 12)4 percent ad valorem under paragraph 1504 (b) (5) and the Netherlands Trade Agreement (T. D. 48075). Protests sustained to this extent.